Title: Franklin G. Smith to Thomas Jefferson, 23 November 1818
From: Smith, Franklin Gillette
To: Jefferson, Thomas


            
              To the Hon. Thos. Jefferson Esquire.
              Powelton. Ga. 23. Nov. 1818.
            
            A long life devoted to the advancement of his country’s welfare induces his countrymen to  beleive that Mr. Jefferson is not indifferent to any thing connected with it. It is in this confidence that a young man of 20 years takes the liberty of laying before Him a design for the improvement of the Printing Press. If to Mr. Jefferson the plan appears useless he will conclude so by His silence; but if otherwise may he be permitted to beg an expression of that opinion?
            
              Most Respectfully.
              F. G. Smith
            
          